DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claim 1, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a motor control device comprising at least one power converter connected between a DC power supply and a motor; and a processor, wherein 
the processor is configured to estimate or detect a power supply current that is a direct current flowing between the DC power supply and the at least one power converter, wherein a value of the power supply current supplied from the DC power supply to the at least one power converter is defined by a positive value, and a value of the power supply current regenerated from the at least one power converter to the DC power supply is defined by a negative value, wherein
when the negative value of the power supply current is smaller than a power supply current threshold value as a negative value, the processor stops determination of the overcurrent fault.
For claim 2, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a motor control device comprising at least one power converter connected between a DC power supply and a motor; and a processor, wherein 
The processor is configured to estimate or detect a power supply current that is a direct current flowing between the DC power supply and the at least one power converter, wherein a value of the power supply current supplied from the DC power supply to the at least one power converter is defined by a 
when the value of the power supply current is smaller than a power supply current threshold value as a negative value, the processor performs a command value lowering process that lowers an absolute value of the command value, and
when the command value lowering process is performed, the processor stops determination of the overcurrent fault.
Claims 3 and 5 are allowed because they depend on claim 1.
Claims 4 and 6 are allowed because they depend on claim 2.
The prior art made of record in form 892 and 1449, discloses a motor control system. One of the closest prior art US 9,154,064 B2 to Suzuki et al. discloses a motor control system for a three-phase AC motor including an inverter, current sensors for sensing a current in the motor, and a control means having a feedback control operation part for operating a voltage command of each phase and switching the switching elements based on the voltage command. When a positive and negative offset abnormality occurs, the control means executes a positive and negative offset abnormality detection process that the control means compares a value, which is obtained by integrating a variation in a voltage command of each phase over a predetermined detection interval, with a predetermined abnormality threshold value, the voltage command being outputted by the feedback control operation part with respect to a variation in the current caused by the positive and negative offset abnormality. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846